



COURT OF APPEAL FOR ONTARIO

CITATION: Quenneville v. Robert Bosch GMBH, 2019 ONCA 235

DATE: 20190326

DOCKET: M50102 (C66240)

van Rensburg, Benotto and Harvison Young JJ.A.

BETWEEN

Matthew
    Robert Quenneville, Luciano Tauro, Michael Joseph Pare, Therese H. Gadoury, Amy
    Fitzgerald, Renee James, Al-Noor WissanJi, Jack Mastromattei, Jay MacDonald and
    Judith Anne Beckett

Appellants
(Plaintiffs)

and

Robert Bosch GMBH
    and Robert Bosch LLC

Respondents
(Defendants)

Ilan Ishai, for the moving parties (non-party
    respondents) Volkswagen entities

Kirk M. Baert and James Sayce, for the plaintiffs/appellants

Heard and released orally: March 15,
    2019

REASONS FOR DECISION

[1]

This is a motion to quash the appeal from an
    order dismissing a motion for production under r. 30.10(1), without prejudice
    to the plaintiffs bringing the motion back later. The moving party, Volkswagen,
    claims the order is interlocutory and the appeal lies to the Divisional Court with
    leave. The responding parties, the appellants, submit that the dismissal of a
    motion under r. 30.10(1) is final and the appeal lies to this court.

[2]

The appellants rely on jurisprudence from this
    court as authority for the proposition that any order from a r. 30.10(1) motion
    is final. They also submit that the addition of the words by the motion judge
    without prejudice do not change the character of the order because all such
    orders can be brought back to the court. Further, the appellants say that the
    appeal route is determined by the order not the reasons. They add that, even if
    the reasons are considered, they disclose a final determination of certain
    issues.

[3]

We do not agree.

[4]

First, the authorities relied on by the
    appellants are situations where the issue was in fact finally disposed of
    between the plaintiffs and the third parties. We need not determine whether
    these cases have been superseded by subsequent jurisprudence.

[5]

Second, the reasoning of the motion judge is
    relevant to whether the order is final or interlocutory: see
Ambrose
    v. Zuppardi
, 2013 ONCA 768, 368 D.L.R. (4
th
)
    749, at para. 19.

[6]

Finally, we disagree with the appellants that
    the reasons disclose a final determination, see paras. 52 and 53 of the motion
    judges reasons. The order appealed from here does not finally dispose of any
    issue between the plaintiffs and the non-parties. It is therefore
    interlocutory.

[7]

The motion is granted and the appeal is quashed.
    Costs are payable to the moving party in the amount of $9,000 inclusive of disbursements
    and applicable taxes.

K.
    van Rensburg J.A.

M.L.
    Benotto J.A.

A.
    Harvison J.A.


